DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “push-pull mode” and “open drain mode” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit…configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-10 require a control circuit (or control method) for pulling up a potential of the light receiving unit in an output mode.  Applicant’s disclosure does not provide enough detail for one having ordinary skill in the art to implement the control circuit or control method as claimed.
[0030] of Applicant’s Specification teaches that the control unit is an MCU provided with a GPIO pin configurable in an input mode or output mode but it is not specified what the GPIO pin corresponds to in the Figures.
[0029] of Applicant’s Specification teaches that “the control unit 16 configures the signal reading end DE in the output mode to pull up the potential of the high-voltage end HV2 of the light receiving unit 142, that is, to pull up the potential of the signal reading end DE.”  It is unclear whether the control unit is performing the function of pulling up the potential at node DE or if it sends a control signal to another element to pull up the potential as claimed.  No circuitry capable of pulling up HV2 is explicitly shown in the Drawings nor discussed in the Specification other than an MCU, the details/interconnections of which are not specified by Applicant’s disclosure.  
Claim 2 further defines the output mode as being a push-pull mode.  It is unclear whether the push-pull configuration is to be implemented via the MCU or by another means.  It is noted that a “push-pull mode” does not specify which of the claimed elements the mode corresponds to (i.e., the modes are directed to the configuration of signal reading end, which is a node, [0010]).
Claim 3 further defines the output mode as being an open-drain mode, which by definition requires the sinking of current from an output node.  Therefore, it is not understood how the signal reading end can be configured in the output mode to pull up a potential of the light receiving unit by sinking current.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood what is meant by “the signal reading end is located in a circuit between the second resistor and the light receiving unit.”  Applicant’s Figure 2 does not show a circuit between R2 and 142.  For the purposes of examination, Examiner will interpret this limitation as “the signal reading end is located between the second resistor and the light receiving unit.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Applicant’s Admitted Prior Art: CN109672437, the provided machine translation being referenced below).
For claim 1, Chen teaches an optical switch module (Figure 1), applied to an input device (user device controlled by the optical keyboard, see “Background technique” section), the optical switch module comprising: 
a light generation circuit (121, R1, 101_1), comprising a light generation unit (101_1) and a control end (control terminal of 121), the light generation unit generating light according to a control signal from the control end (signal at the control terminal of 121); 
a light receiving circuit (R2, 102_1), comprising a light receiving unit (102_1) and a signal reading end (PT1), the light receiving unit being configured to receive light from the light generation unit to generate a detection signal at the signal reading end (as understood by examination of Figure 1); and 
a control unit (103_1; 141; the circuit not shown which generates the signals received at the control terminals of 121, 103_1, and 141; and the circuit not shown which receives ROW_OUT1), electrically connected to the control end and the signal reading end (as understood by examination of Figure 1), configured to generate the control signal at the control end and receive the detection signal at the signal reading end (as understood by examination of Figure 1), and the control unit further selectively configuring the signal reading end in an input mode or an output mode (via 141); wherein, before the control unit configures the signal reading end in the input mode to read the detection signal, the control unit configures the signal reading end in the output mode to pull up a potential of the light receiving unit (last ¶ of claim 1).
For claim 2, Chen further teaches that:
the output mode is a push-pull mode (as understood by examination of Figure 1).
For claim 3, Chen further teaches that:
the output mode is an open-drain mode (as understood by examination of Figure 1).
For claim 4, Chen further teaches that:
the control unit activates the light generation unit to generate light through the control signal after the signal reading end is configured in the input mode (as understood by the Abstract and by examination of Figure 1).
For claim 5, Chen further teaches that:
the light generation unit is an infrared light-emitting diode (“Specific Embodiment” section teaches 101_1 as being an infrared LED).
For claim 6, Chen further teaches that:
the light receiving unit is a phototransistor (“Specific Embodiment” section teaches 102_1 as being a phototransistor).
For claim 7, Chen further teaches that:
the light generation circuit further comprises a switching element (121), the switching element comprises a first end (top terminal), a second end (control terminal), and a third end (bottom terminal), the first end is electrically connected to a power supply end, the second end is electrically connected to the control end, the third end is electrically connected to the light generation unit (as understood by examination of Figure 1); and 
the switching element is controlled by the control signal, to selectively transmit power of the power supply end to the light generation unit (as understood by examination of Figure 1).
For claim 8, Chen further teaches that:
the light generation circuit further comprises a first resistor (R1), and two ends of the first resistor are electrically connected to the third end and a high-voltage end of the light generation unit respectively (as understood by examination of Figure 1).
For claim 9, Chen further teaches that:
the light receiving circuit further comprises a second resistor (R2), two ends of the second resistor are electrically connected to the light receiving unit and the power supply end respectively (as understood by examination of Figure 1), and the signal reading end is located between the second resistor and the light receiving unit (as understood by examination of Figure 1).
For claim 10, Chen teaches an optical switch module control method (Abstract), applied to an optical switch module (Figure 1), wherein the optical switch module comprises a light generation circuit (121, R1, 101_1) and a light receiving circuit (R2, 102_1), the light generation circuit comprises a light generation unit (101_1) and a control end (control terminal of 121) and generates light according to a control signal from the control end (signal at the control terminal of 121), and the light receiving circuit comprises a light receiving unit (102_1) and a signal reading end (PT1) and is configured to receive light from the light generation unit to generate a detection signal at the signal reading end (as understood by examination of Figure 1), the control method comprising: 
configuring the signal reading end in an output mode to pull up a potential of the light receiving unit (last ¶ of claim 1); 
configuring the signal reading end in an input mode to prepare to read the detection signal (via 141, as understood by examination of Figure 1); 
activating the light generation unit through the control signal to generate light (as understood by examination of Figure 1); 
reading the detection signal through the signal reading end to determine a key state, after the light receiving unit reaches a steady state (see “Specific Embodiment” regarding Figure 1); and 
switching off the light generation unit (see “Specific Embodiment” regarding Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 2021/0202193).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849